CRAIN, Judge.
This matter is before the court on motions of the Director of the Department of State Civil Service1 (appellant) and the Louisiana Department of Health and Human Resources, South Louisiana Medical Center (appellee) to dismiss Blaz Toups’ unlodged civil service appeal. At issue is whether his appeal was filed timely.
According to the provision of Art. X, Section 12 of the Louisiana Constitution of 1974, a decision of the Commission shall be subject to review on any question of law or fact upon appeal to the Court of Appeal, upon application filed with the Commission “within” thirty calendar days after its decision becomes final. A decision becomes final if an application for review is not made within 15 calendar days after a decision by the referee is rendered. If timely application is not made, the referee’s decision becomes the final decision as of the date it was rendered.
In the instant case, the civil service opinion was rendered on January 27,1984. The thirtieth day after the Commission’s decision was final was February 26, 1984 — a Sunday and legal holiday. The Notice of Appeal reveals that the present appeal was filed on February 27, 1984, thirty-one days after the decision became final.
Under Guillory v. Department of Transportation and Development, 450 So.2d 1305 (La.1984),2 the appeal was timely perfected. Guillory held that the 30 calendar day appeal delay provided by La. Const. Art. X, Sec. 12, is subject to the provisions of La.C.C.P. art. 5059. That article provides that, if the last day of the delay is a legal holiday, the delay runs until the next day which is not a legal holiday. Hence, Blaz Toups timely perfected his appeal on February 27, 1984.
For the foregoing reasons, the motions to dismiss Blaz Toups’ unlodged devolutive appeal are denied. All costs are to be paid by appellee.
MOTIONS DENIED.

. The Director of the Department of the State Civil Service was recognized by this court as an indispensable party by order dated April 9, 1984.


. Rehearing denied June 14, 1984.